Citation Nr: 0530239	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from September 1977 to July 
1980.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2004, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, for additional procedural and 
evidentiary development.  Following the RO's attempts to 
complete the requested actions, the case was returned to the 
Board for further review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In Stegall v. West, 11 Vet.App. 268, 270-71 (1998), the 
United States Court of Appeals for Veterans Claims (Court), 
held that a remand by the Board confers upon the veteran or 
other claimant, as a matter of law, the right to compliance 
with the Board's remand order.  Moreover, the Court further 
held that the Board itself errs when it fails to ensure 
compliance with the terms of its remand.  Id.

Through its February 2004 remand, the Board directed the RO, 
among other things, to afford the veteran a VA medical 
examination for evaluation of her bilateral varicose vein 
disorder.  In fact, the Board listed six separate questions 
to be answered by the examiner as to the current severity of 
the varicose veins of each of her legs, including but not 
limited to the existence and type of edema present and any 
associated manifestations.  Unfortunately, however, the 
examiner was not fully responsive to the Board's questions 
concerning the nature of the veteran's edema of her legs and, 
in particular, whether her edema is relieved by elevation of 
the extremity, and whether or not there is present stasis 
pigmentation, subcutaneous induration, or pain at rest in 
association therewith.  Further clarification as to the 
foregoing is deemed to be necessary prior to the Board's 
review of the merits of the veteran's claims for increase.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's varicose veins 
of either lower extremity must be 
obtained for inclusion in her VA claims 
folder.  

2.  The report of a VA medical 
examination conducted on December 13, 
2004, at the VA Medical Center in Temple, 
Texas, by Hui Wang, M.D., must be 
returned to Dr. Wang for the preparation 
of an addendum to the earlier report.  If 
Dr. Wang is unavailable, or in the event 
that he wishes to further examine the 
veteran, the veteran must be accorded an 
additional VA medical examination for 
evaluation of the nature and severity of 
her service-connected varicose veins of 
each lower extremity.  The veteran's 
claims file in its entirety must be 
furnished to Dr. Wang or his designee for 
use in the study of this case. 

Ultimately, Dr. Wang or his designee must 
answer the following as to each lower 
extremity, with a full supporting 
rationale, where appropriate:  

(a)  In your professional 
medical opinion, are the 
veteran's varicose veins 
productive of persistent edema?

(b)  Is there stasis 
pigmentation in association 
with the veteran's varicose 
veins?

(c)  Is there subcutaneous 
induration in association with 
the veteran's varicose veins?

(d)  Is there massive board-
like edema with constant pain 
on rest in association with the 
veteran's varicose veins?

(e)  Is it at least as likely 
as not (i.e., is there a 50/50 
chance) that the veteran's 
service-connected varicose 
veins have resulted in a marked 
interference with her 
employment?

Use by Dr. Wang or his designee 
of the "at least as likely as 
not" language is required in 
the response provided.  

3.  Lastly, the veteran's claims for 
increase for a schedular and/or 
extraschedular rating in excess of 20 
percent for varicose veins of the left 
lower extremity and for a schedular 
and/or extraschedular rating in excess of 
20 percent for varicose veins of the 
right lower extremity must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  Regarding the veteran's 
extraschedular entitlement, such action 
must include a written determination as 
to whether a referral to the VA's Under 
Secretary for Benefits or the Director, 
VA's Compensation and Pension Service, is 
warranted.  

If any benefit sought on appeal remains 
denied, the veteran and her 
representative must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claims in question as a result of 
this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


